Sam Robinson, Associate Justice. On November 30, 1957, the County Clerk of Arkansas County, pursuant to an order of the County Court, gave notice of a public hearing on a petition to employ professional appraisers to appraise all real and personal property within the County. Appellant filed objections to the appointment of such, appraisers. In all probability the County Court appointed the appraisers, because appellant appealed to the Circuit Court. But the record does not contain any order made by the County Court. In a hearing in Circuit Court it was the judgment of that Court that “the orders made in this cause by the County Court should be sustained and affirmed.” But the record does not contain the orders of the County Court sustained and affirmed by the Circuit Court. Therefore, of course, we cannot say the orders are invalid. Affirmed.